 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES SCALES,                                  No. 2:18-cv-03062-MCE-CKD PS
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA BUREAU OF
      AUTOMOTIVE REPAIR,
15
                         Defendant.
16

17           By order filed November 21, 2019, plaintiff’s complaint was dismissed and twenty-eight

18   days leave to file an amended complaint was granted. The twenty-eight-day period has now

19   expired, and plaintiff has not filed an amended complaint.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

24   being served with these findings and recommendations, plaintiff may file written objections with

25   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   /////

27   /////

28   /////
                                                       1
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 3   1991).
 4   Dated: January 24, 2020
 5

 6

 7

 8   16.scales.3062.fta

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
